     Case 9:20-cv-01115-TJM-TWD Document 43 Filed 08/16/21 Page 1 of 3




UNITED STATES DISTRICT COURT
NORTHERN DISTRICT OF NEW YORK


BAHSID McLEAN,

                                    Plaintiff,

              v.                                                         9:20-CV-1115
                                                                         (TJM/TWD)
AMY FERGUSON, et al.,

                                    Defendants.


APPEARANCES:

BAHSID McLEAN
16-A-5033
Plaintiff, pro se
Auburn Correctional Facility
P.O. Box 618
Auburn, NY 13021

HON. LETITIA JAMES                                        AIMEE COWAN, ESQ.
New York State Attorney General                           Assistant Attorney General
Attorney for Defendants Ferguson, Koenigsmann,
Visalli, and Fennessey
The Capitol
Albany, NY 12224

THOMAS J. McAVOY
Senior United States District Judge

                                    DECISION AND ORDER

       Plaintiff Bahsid McLean commenced this action in September 2020. Plaintiff asserted

claims arising from allegations that defendants violated his constitutional rights and state law

based on the medical treatment he received while he was confined in Mid-State Correctional

Facility. See generally Dkt. Nos. 1, 4. Although plaintiff's original complaint named some

"John Doe" defendants, plaintiff filed an amended complaint or about December 30, 2020,
     Case 9:20-cv-01115-TJM-TWD Document 43 Filed 08/16/21 Page 2 of 3




identifying those individuals by name. Dkt. No. 11. The amended complaint is the operative

pleading in the action.

       Upon review of the amended complaint under 28 U.S.C. § 1915 and 28 U.S.C. §

1915A, this Court determined that some of plaintiff's claims asserted in the amended

complaint survived review and required a response. Dkt. No. 20. Accordingly, in light of

plaintiff's in forma pauperis status, the Court issued summonses for the defendants, including

"Nurse Rowick," and directed the United States Marshal Service to effectuate service on

plaintiff's behalf. See Dkt. Nos. 4, 20. The record now reflects that all of the defendants

except defendant Nurse Rowick have been served with process and have appeared through

counsel in the action. See Dkt. Nos. 32, 36. On June 25, 2021, the Court issued an Order to

Show Cause to plaintiff directing him to file an affidavit with the Court showing cause why the

claims asserted against defendant Rowick should not be dismissed pursuant to Rule 4(m) of

the Federal Rules of Civil Procedure. Dkt. No. 38. Plaintiff was warned that his "failure to

comply with th[e Order to Show Cause would] result in the dismissal of the claims asserted

against defendant Rowick for failure to serve." Id. at 3-4.

       As of today's date, there is no record that service of process has been effectuated on

defendant Rowick, nor has plaintiff provided the Court with good cause for the failure to

complete service upon that individual.

       WHEREFORE, it is hereby

       ORDERED that plaintiff's claims asserted against defendant Rowick in plaintiff's

amended complaint are DISMISSED without prejudice; and it is further




                                                  2
     Case 9:20-cv-01115-TJM-TWD Document 43 Filed 08/16/21 Page 3 of 3




       ORDERED that the Clerk of the Court shall TERMINATE defendant Rowick from the

docket as a party; and it is further

        ORDERED that the Clerk shall serve a copy of this Decision and Order on plaintiff.

IT IS SO ORDERED.



DATED: August 16, 2021




                                               3
